DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0138454 to Yeo (hereinafter “Yeo”).
-From Claim 1: Yeo discloses a fence panel [1], which comprises comprising: 

    PNG
    media_image1.png
    416
    472
    media_image1.png
    Greyscale

Reproduced from Yeo (Examiner Annotated)
a rectangular mesh body [see, e.g., Fig. 4], with first and second opposed parallel edges [top, bottom], and third and fourth opposed parallel edges [left and right], 
wherein the mesh body comprises a plurality of lengths of razor wire arranged to form a plurality of diamond-shaped mesh apertures [9], each aperture having a major axis [see Figure above] of length L and a minor axis [see Figure above];
wherein the lengths of razor wire are fixed to one another at respective junctions, and 
wherein the junctions which are closest to the first edge are spaced apart from one another and located on a line which is parallel to and spaced from the first edge by a distance D, and 
wherein in use of the panel the mesh body is positioned with the first edge uppermost and horizontal.
Yeo differs from claim 1 insofar as Yeo does not explicitly disclose: 
(i) the major and minor axes having a length ratio of 2:1; the distance D being between 0 and 0.25L; and L being less than or equal to 200 mm; or
(ii) the major axis of the apertures extending vertically.
As to (i), the differences between Yeo and the specified limitations would constitute no more than a change in size and/or shape of the Yeo device.  It has been held that mere changes in size and/or shape, which do not alter the function of the underlying device being changed, constitute a design choice within the skill of the art.  See In re Rose, 105 USPQ 237 (CCPA 1955) (holding a change in size is generally recognized as being within the level of ordinary skill in the art.  See also Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (holding there is no invention in merely changing the shape or form of an article without changing its function except in a design patent).
As to (ii), Examiner notes that the claimed invention is directed to a fence panel, rather than an assembled fence with, for instance, posts holding the fence panel up in a specific orientation relative to the posts and/or the ground.  This distinction is important, insofar as there is no requirement that the panel portion of Yeo be positioned in the orientation shown in, e.g., Figure 4.  Put another way, if the panel portion of Yeo were removed from the configuration shown in Figure 4, and simply rotated 90 degrees (which would not require any physical modification of the Yeo panel), the major axes of the apertures in Yeo would extend vertically.
-From Claim 2: Yeo discloses wherein the mesh body is formed of 
a first array of a first plurality of elongate parallel and spaced apart first lengths of razor wire, and 
a second array of a second plurality of elongate parallel and spaced apart second lengths of razor wire, and 
wherein the first array transversely overlies the second array thereby forming a plurality of diamond-shaped mesh apertures, each aperture having a major axis of length L and a minor axis, the first lengths being respectively fixed to the second lengths at each junction at which a first length overlies and contacts a second length.
Yeo differs from claim 1 insofar as Yeo does not explicitly disclose: the major and minor axes having a length ratio of 2:1.  However, the differences between Yeo and the specified limitations would constitute no more than a change in size and/or shape of the Yeo device.  It has been held that mere changes in size and/or shape, which do not alter the function of the underlying device being changed, constitute a design choice within the skill of the art.  See In re Rose, 105 USPQ 237 (CCPA 1955) (holding a change in size is generally recognized as being within the level of ordinary skill in the art.  See also Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (holding there is no invention in merely changing the shape or form of an article without changing its function except in a design patent).
As to Claims 3, 4, 5, 7, 8, 9, 11, and 12, modifying Yeo so as to meet the respective limitations of those claims would constitute no more than a change in size and/or shape of the Yeo device.  It has been held that mere changes in size and/or shape, which do not alter the function of the underlying device being changed, constitute a design choice within the skill of the art.  See In re Rose, 105 USPQ 237 (CCPA 1955) (holding a change in size is generally recognized as being within the level of ordinary skill in the art.  See also Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (holding there is no invention in merely changing the shape or form of an article without changing its function except in a design patent).

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.
Applicant argues Yeo does not teach a mesh panel in which the major axis of the aperture extends vertically.  Rather, Yeo’s diamond shaped pattern has its long side extending horizontally.  (Remarks, at 7).  Examiner disagrees, not with Applicant’s observation as to the figures in Yeo, but rather with Applicant’s argument that the 103 over Yeo does not meet the claim because the major axes of Yeo’s apertures extend vertically.
First, the Examiner notes that the claimed invention is directed to a fence panel, rather than an assembled fence with, for instance, posts holding the fence panel up in a specific orientation relative to the posts and/or the ground.  This distinction is important, insofar as there is no requirement that the panel portion of Yeo be positioned in the orientation shown in, e.g., Figure 4.  Put another way, if the panel portion of Yeo were removed from the configuration shown in Figure 4, and simply rotated 90 degrees (which would not require any physical modification of the Yeo panel), the major axes of the apertures in Yeo would extend vertically.
Secondly, even if the Yeo device would have to be “modified” from the configuration in Figure 4, so as to be made with the major axes vertically when, for example, attached between posts, such a modification would constitute no more than a change in size and/or shape.  It has been held that mere changes in size and/or shape, which do not alter the function of the underlying device being changed, constitute a design choice within the skill of the art.  See In re Rose, 105 USPQ 237 (CCPA 1955) (holding a change in size is generally recognized as being within the level of ordinary skill in the art.  See also Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (holding there is no invention in merely changing the shape or form of an article without changing its function except in a design patent).
Applicant further argues that “the security fence of Yeo as shown in Figure 4 fails to show short lengths of razor wire extending from the upper horizontal edge.”  (Remarks, at 11).  
The limitations asserted as being absent from Yeo are not included in claim 1.  As such, the question of whether lacks those limitations is moot, because they are not part of the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        5/26/2022